Filed 7/28/21 P. v. Jenkins CA2/2
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(b). This
opinion has not been certified for publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF
                         CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                      DIVISION TWO


THE PEOPLE,                                              B307455

         Plaintiff and Respondent,                       (Los Angeles County
                                                         Super. Ct. No. YA058696)
         v.

ADAM D. JENKINS et al.,

     Defendants and
Appellants.


THE COURT:

       In 2005, Kevin Lewis and Adam D. Jenkins (collectively,
defendants) were each convicted of first degree murder. The
jury found true the allegation against Lewis that in the
commission of the murder a principal personally and
intentionally used and discharged a firearm which caused the
death of the victim, Leonard Gilmore; the allegation against
Jenkins that he personally and intentionally used and
discharged a firearm, which caused the death of the victim; and
the allegations that both defendants committed the murder for
the benefit of a criminal street gang within the meaning of
Penal Code section 186.22, subdivision (b)(1)(A).1 Lewis was
also convicted of attempted murder and shooting at an occupied
vehicle (§ 246). The jury found true the allegation that in the
commission of the attempted murder Lewis personally and
intentionally used and discharged a firearm and that Lewis
committed both offenses for the benefit of a criminal street gang.
Lewis was sentenced to a term of 89 years to life in prison.
Jenkins was sentenced to a term of 50 years to life in prison.
      On direct appeal we struck the gang enhancements as
unauthorized under section 12022.53, subdivision (e)(2), and
otherwise affirmed the judgment against each defendant. (See
People v. Jenkins (Sept. 28, 2006, B185379) [nonpub. opn.].)
      In 2019, each defendant filed a form petition for
resentencing under section 1170.95, alleging that he had been
charged with murder, that he was not the actual killer, that he
was convicted “pursuant to the felony murder rule or the
natural and probable consequences doctrine,” that he was not a
major participant in the crime, and that his murder conviction
would be invalid under the “changes made to Penal Code §§ 188
and 189, effective January 1, 2019.”
      The trial court permitted briefing by the prosecutor and
defendants’ respective counsel, heard argument, and found that
neither Lewis nor Jenkins had made the necessary prima facie
showing that he could not now be convicted as a direct aider and



1     All further statutory references are to the Penal Code,
unless otherwise indicated.




                                2
abettor of the murder. On August 27, 2020, the trial court
denied both petitions without issuing an order to show cause.
Each defendant filed a timely notice of appeal from the order.
       Both appointed counsel for Lewis and appointed counsel
for Jenkins filed a brief raising no issues. Where appointed
counsel finds no arguable issues in an appeal seeking
postjudgment relief the appellate court is not required to
conduct an independent review for arguable issues. (People v.
Cole (2020) 52 Cal.App.5th 1023, 1039-1040, review granted
Oct. 14, 2020, S264278; see People v. Serrano (2012) 211
Cal.App.4th 496, 503.) Counsel for Jenkins asks that we
exercise our discretion to conduct an independent review of the
entire record for arguable issue on appeal as suggested in People
v. Gallo (2020) 57 Cal.App.5th 594, 598, People v. Flores (2020)
54 Cal.App.5th 266, 269, and People v. Allison (2020) 55
Cal.App.5th 449, 456.
       On April 5, 2021, we notified Jenkins of his counsel’s brief
and on May 4, 2021, we notified Lewis of his counsel’s brief. We
gave each defendant leave to file, within 30 days, his own brief
or letter setting forth any grounds for appeal, contentions, or
arguments he might wish to have considered. The allowed time
has elapsed, and no such briefs or letters have been filed. We
decline review any contentions or arguments unless the
defendant files his or her own supplemental brief or letter.
(People v. Cole, supra, 52 Cal.App.5th at p. 1039.)
       Because neither Jenkins, Lewis, nor appellate counsel has
identified any issue warranting reversal, we dismiss the appeal
as abandoned. (People v. Cole, supra, 52 Cal.App.5th at p. 1040;
People v. Figueras (2021) 61 Cal.App.5th 108, 111, review
granted May 12, 2021, S267870; People v. Scott (2020) 58




                                3
Cal.App.5th 1127, 1135, review granted Mar. 17, 2021,
S266853.)
                       DISPOSITION
     The appeal is dismissed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




___________________________________________________________
LUI, P. J.       ASHMANN-GERST, J.              CHAVEZ, J.




                             4